Title: Charles Bonnycastle to James Madison, 2 October 1826
From: Bonnycastle, Charles
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    
                                
                                 Octr 2d 1826.
                            
                        
                        I beg to call your attention to the undermentioned subjects. The two last have been included in the
                            suggestions submitted to your notice by the Faculty, but as they are immediately connected with my department, &
                            are of much importance to me, I have thought it not improper to bring them before you in a seperate form.
                        The Lecture Room attached to my house not being adapted to exhibit experiments, & having been found
                            otherwise inadequate to the purposes intended; the late venerable Rector had given me permission to have one of the
                            Elliptical Rooms in the Rotunda fitted up as a Lecture Room, with cases for the instruments, & raised seats for
                            the Students, according to a plan which he had approved. The cases have been completed, but the remainder of the work was
                            postponed until the completion of the Library. It would be a source of much loss to myself, & of danger to the
                            instruments, if the room in question were not ready by the commencement of the next session. I may add that the necessity
                            of such an arrangement for the purpose of lecturing, where experiments are to be exhibited was so strongly felt by one of
                            my colleagues that, with the permission of the Rector, he has had two of the rooms in the Rotunda similarly fitted;
                            & which are appropriated to his department exclusively, the acids vapours resulting from many of the experiments
                            not permitting other than Chemical Instruments to be kept there.
                        The division of the Library which falls under my department has not been furnished with all the works which
                            Mr Jefferson destined for it. Among the most important deficiencies are the following
                        Phi. Trans. of the R. S of London. from 90 to the present time. (The volumes from 1765 to 1790 are in the
                            Library.)
                        Memoires de L’Academie Royale des Sciences.
                        Annales de Chimie et de Physique.
                        Cambridge Philosophical Transactions.
                        The Instruments which were ordered for my department have nearly all arrived in this country. Among them are
                            many which are extremely delicate, & which if broken cannot be repaired nearer than Philadelphia, subject to all
                            the accidents of a voyage there & back; the same remark applies to the instruments for the Chemical department.
                        Impressed with the importance of this subject, I obtained the consent of Mr Jefferson to order from Europe a
                            valuable Lathe, & such tools as are required by Instrument Makers; these have arrived, but will be useless unless
                            an artist tolerably skilled in such work be appointed to the Institution. A suggestion upon this subject has been
                            presented by the Faculty.
                        I have further to request that your Board would be pleased to appropriate one–or two Dormitories to receive
                            the Lathe, & tools; as suggested by the Faculty. It would be convenient to me to have them near my Pavilion. I
                            remain Gentlemen With the greatest respect Yours.
                        
                            
                                C. Bonnycastle
                            
                        
                    